Case 1:20-cv-10161-PBS Document 7 Filed 01/31/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

ECOBEE, INC.,

Plaintiff, Case No.: 1:20-cv-10161-PBS
Vv.

CJC DISTRIBUTORS, SHOPPERS FARM,
EXOCIRCUIT, and AMAZING DEALS ¥,

Defendants.

Ne Ne Ne Ne ee eee eee ee ee”

 

PLAINTIFF’S MOTION FOR ALTERNATIVE SERVICE OF PROCESS
[with memorandum of law incorporated]

Plaintiff ecobee, Inc. (“Plaintiff’ or “ecobee”) respectfully requests that the Court allow
alternative service of process on defendants CJC Distributors, shoppers farm, Exocircuit, and

Amazing Deals Y (together, “Defendants”) through electronic means. Due to Defendants’

ability to mask their identities through the anonymity afforded by the Internet, ecobee has been
unable to locate a physical address for Defendants to effectuate traditional service.

The only identifying characteristics of Defendants known to Ecobee are their online seller
names - CJC Distributors, shoppers farm, Exocircuit, and Amazing Deals Y - that Defendants

use to resell ecobee products through online commerce sites, such as Amazon.com. As a result,
ecobee seeks to serve Defendants with process by delivering a copy of the complaint and
summons via Amazon.com’s electronic mail service, the primary means by which Defendants

communicate with customers. As shown herein, this method of service has been allowed by

 

 

 

 
